DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-5, 8-13, 15-16, 18-20, 22 and 23 are allowable. The restriction requirement among Species A-F and Sub-Species 1-3 , as set forth in the Office action mailed on 02/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among Sub-Species 1-3 is fully withdrawn.  Claims 6 and 7, directed to a non elected Sub-Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 2, directed to a non elected Species remains withdrawn from consideration because it is drawn to a first heating module disposed on the support carrier, rather than element 115 with a hole as claimed in claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-11 and 22, the prior art of record fails to teach or render obvious a heating platform particularly including a detection module to monitor a surface condition comprising topography of a top surface of the wafer; and wherein the first heating module includes a hole configured for an inlet of a process equipment to pass through, and the plurality of heating units surrounding the hole.
Regarding claims 12, 13 and 15, the prior art of record fails to teach or render obvious a thermal treatment particularly including detecting a surface condition via a detection module, the surface condition including topography of a top surface of the wafer; and a plurality of heating units arranged in array, wherein two adjacent rows of the array of the heating units are substantially aligned along a column direction.
Regarding claim 16, 18-20 and 23, the prior art of record fails to teach or render obvious a manufacturing method particularly including performing a first process on a wafer, wherein in the first process includes a chemical vapor deposition (CVD) process, a physical vapor deposition (PVD) process, a dry etching process, a wet etching process or a chemical-mechanical polishing (CMP) process; and obtaining information of a surface condition of the wafer after performing the first process, wherein the surface condition includes topography of a top surface of the wafer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754